Citation Nr: 1019934	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
facet syndrome with myofascial back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran apparently served on active duty from April 1975 
to June 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the RO in Waco, 
Texas that in pertinent part, granted service connection and 
a 10 percent rating for facet syndrome with myofascial back 
pain, effective June 20, 2005.  The Veteran appealed for a 
higher rating.  In a September 2008 rating decision, the RO 
granted a 40 percent rating effective August 22, 2008.  A 
Board hearing was requested and scheduled, but the Veteran 
subsequently withdrew his hearing request.

This matter was previously before the Board in June 2009.  In 
that decision, the Board denied a claim for a higher initial 
rating for service-connected facet syndrome with myofascial 
back pain and remanded the question of entitlement to an 
extraschedular evaluation for referral to the Director of 
Compensation and Pension Service (C&P) under 38 C.F.R. § 
3.321( b)(1).  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Director of 
Compensation and Pension Service (C&P) denied an 
extraschedular rating for the Veteran's service-connected 
facet syndrome with myofascial back pain.

2.  The evidence of record does not show that the Veteran's 
service-connected facet syndrome with myofascial back pain, 
rated 10 percent disabling prior to August 22, 2008, and 
currently rated 40 percent disabling on a schedular basis, 
results in an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards; the disability has not necessitated 
frequent hospitalizations, nor has it caused marked 
industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating on an 
extraschedular basis for facet syndrome with myofascial back 
pain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim by a letter dated in 
June 2005.

The current appeal was initiated following a grant of service 
connection and assignment of an initial rating for facet 
syndrome with myofascial back pain.  In cases such as this, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal. The appellant was notified that his claim was awarded 
with an effective date of June 20, 2005, the date of his 
claim, and a 10 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.

The Veteran received adequate notice by letters dated in 
March 2006 and June 2008.  The letters provided the Veteran 
with the type of evidence needed to support his claim, 
namely, the proof required to demonstrate that his service-
connected back disability, in rare cases could be evaluated 
outside of the schedular basis for a specific condition if 
his impairment (disability) is not adequately covered by the 
schedule.  The April 2006 statement of the case provided the 
Veteran with the relevant regulations for his claim, 
including § 3.321(b)(1), the provision governing general 
rating considerations in exceptional cases.  Moreover, the 
record shows that the Veteran was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the Veteran what was 
necessary to substantiate his service connection claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

The claim was readjudicated in a February 2010 supplemental 
statement of the case. Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations 
in August 2005 and August 2008. Additionally, the Board finds 
that a new examination is not necessary, as the current 
record is sufficient and adequate to determine whether the 
Veteran's service-connected back disability is so severe as 
to result in an exceptional or unusual disability picture 
causing marked interference with employment or requiring 
frequent hospitalization.

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Discussion

The Veteran is in receipt of a 10 percent rating for his 
service-connected back disability from June 20, 2005, and a 
40 percent rating from August 22, 2008.  For consideration in 
this decision is whether such schedular evaluation adequately 
reflect the severity of his disability picture or if extra-
schedular compensation is required.

Private medical records and records from the Veteran's 
employer dated in the mid-1990s reflect occasional treatment 
for low back pain after lifting injuries at work.

At an August 2005 VA examination, the Veteran reported that 
he had low back pain ever since he hurt his back first while 
pulling some equipment during service, and again while 
lifting a heavy object.  He denied a history of 
hospitalization for the back disability or trauma to the 
spine.  He denied back flare-ups.  On examination, decreased 
motion was described as mild, and there was moderate 
stiffness of the low back. There was mild to moderate spasm 
of the low back.  Low back pain was moderate and frequent, 
and the pain reportedly radiated to the posterior thighs to 
the knees and into the upper paraspinous muscles.  On 
examination, posture and gait were normal.  Muscle spasm, 
localized tenderness and guarding were not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Range of motion of the lumbar spine was from 0 to 90 degrees; 
flexion pain began and ended at 90 degrees. Active extension 
was from 0 to 10 degrees; pain began at 0 and ended at 10 
degrees. Left and right lateral flexion was from 0 to 30 
degrees, and left and right lateral rotation was from 0 to 30 
degrees. Pain on rotation began and ended at 30 degrees. 
Passive extension was from 0 to 30 degrees, and pain began at 
0 degrees and ended at 30 degrees. The examiner noted that 
there was no additional limitation of motion on repetitive 
use of the joints due to pain, fatigue, weakness or lack of 
endurance. An X-ray study of the lumbosacral spine showed no 
compressions, disks were maintained, and the alignment was 
unremarkable. The clinical diagnosis was facet syndrome with 
myofascial back pain.  

The VA examiner found that the low back disability produced 
significant occupational effects, with decreased mobility, 
problems with lifting and carrying, and pain.  The resulting 
work problem was increased absenteeism.

In January 2006, the Veteran asserted that his back 
disability resulted in lost time from work and mental strain.

VA medical records dated from 2003 to 2006 primarily relate 
to treatment for diabetes mellitus, with a few instances of 
treatment for low back pain.  In February 2004, the Veteran 
was treated for low back pain which began after he lifted 
several heavy bundles at work.  On examination, straight-leg 
raising tests were negative. The diagnosis was low back pain.

At a VA examination on August 22, 2008, the Veteran 
complained of low back pain which had gradually been 
worsening.  He reported that he was intermittently off work 
because of his back.  He had been given a back brace and a 
cane but they did not help.  He reported that he had been off 
work for four months, returned to work for two and a half 
weeks, and then had been off work since that time, due to his 
back disability.  The examiner noted that his mental health 
notes showed that he had been off work due to stress on the 
job and conflict with supervisors.  He was retiring soon due 
to stress, depression, and conflict at work.  He took 
ibuprofen for pain, and reported no incapacitating episodes 
in the past year.

On examination, there was loss of lumbar curve, with no 
scoliosis.  Thoracolumbar flexion was from 0 to 35 degrees, 
he could extend the back from 0 to 15 degrees, lateral 
movement was from 0 to 20 on the left, and 0 to 15 on the 
right.  Left and right rotation was from 0 to 20 degrees.  
All motions were performed with pain.  He limped on the right 
leg, and was able to walk on his heels and toes.  There was 
increase in paraspinous muscle tone on the right and also 
tenderness at that location. Sensation to pinprick and 
vibratory stimulation of the legs was normal.  Muscle 
strength in the legs was normal.  The diagnosis was chronic 
lumbosacral strain, moderate symptoms, moderate to severe 
disability.

The examiner noted that the Veteran complained of low back 
pain without radiation, and had increase in his back pain if 
he walked or three blocks.  The effect of his job as a clerk 
in the post office is just increasing back pain with lifting 
over 15 or 20 pounds.  There was no additional limitation 
with repetitive use times three. With respect to increasing 
pain, weakness, fatigability or incoordination there was no 
effect on his spine function.  There were no flare-ups 
reported.  Painful motion was noted on examination.  
Neurological findings were normal except for diminished 
tendon reflexes.  The examiner indicated that the Veteran's 
subjective complaints far exceeded the physical findings.  An 
X-ray study of the lumbar spine was normal.

Lay statements from the Veteran, a coworker, and his pastor 
are collectively to the effect that he has back pain which 
has limited him at work, at church, and performing chores at 
home.

In a June 2009 decision, the Board found that the Veteran's 
back disability did not warrant an initial rating in excess 
of 10 percent prior to August 22, 2008, and did not warrant a 
rating in excess of 40 percent from August 22, 2008 on a 
schedular basis and remanded the issue of an increased rating 
on an extraschedular basis for referral to the Director, 
Compensation and Pension Service.

In an October 2009 letter, the Director of Compensation and 
Pension indicated that he had reviewed the Veteran's claims 
file.  The Director noted the Veteran's service dates and in-
service treatment.  The Director further noted post-service 
treatment records and an August 2008 VA examination report.

Upon review of the Veteran's claims file, the Director 
concluded that the evidence does not establish that an 
extraschedular rating in excess of 10 percent prior to August 
22, 2008 is warranted, and does not establish that an 
extraschedular rating in excess of 40 percent is warranted 
for the Veteran's service-connected back disability.  

Since the Board's June 2009 remand, additional VA outpatient 
treatment records dated from 2008 to 2010 have been 
associated with the claims file.  Such records contradict the 
Veteran's statements to the effect that his back disability 
was the primary cause of his inability to work in 2008, in 
the months immediately preceding his retirement.  Rather, 
such records clearly demonstrate that he was unable to work 
due to a non-service-connected psychiatric disorder.  

In March 2008, the Veteran was seen in the VA mental health 
clinic.  He reported that his life was going well until the 
past 6 to 12 months at work.  He said the work demands 
exceeded the number of available employees, that his new 
supervisor was critical and not supportive, and that when he 
was not at work he felt fine and had no issues.  An April 
2008 mental health note reflects that the Veteran still felt 
unable to return to work.  He said he had worked at the post 
office since 1980.  He had been placed on leave in March 2008 
after he lost his temper with his manager while feeling under 
a lot of stress.  He stated that he was stressed about 
returning to his job because of his manager.  He only had 
three more months until retirement but did not feel he could 
make it because he could not bear the pressure.  He was 
afraid of being fired before he could retire.  He reported 
similar complaints in May 2008, and a VA physician completed 
the paperwork enabling the Veteran to obtain leave from work, 
pursuant to the Veteran's request.  The Veteran did not 
report any back problems; rather all of his complaints 
related to stress at his job.  He denied physical pain and 
endorsed emotional pain from job stress.  He said that he was 
a loyal employee but was "rewarded" by being moved several 
times.  In July 2008, VA mental health providers issued 
another note indicating that he was being treated for mental 
illness, and that due to the current stressors at work, it 
was in the best interests of his mental health to be off work 
for the next 12 weeks.  Records reflect that he retired in 
September 2008, at which time he reported that things were 
much better.

In February 2009, the Veteran was seen for an exacerbation of 
low back pain since an increase in performing household 
chores.  On examination, he had full range of motion of the 
back, with no tenderness to palpation of the spinous 
processes.  Straight-leg raising was negative.  The pertinent 
diagnosis was musculoskeletal back pain.  He was treated for 
low back pain in November 2009; he had full range of motion 
of the back, with no tenderness to palpation of the spinous 
processes, and mild paraspinal lumbar musculature discomfort 
to palpation.  The Veteran was referred to the spine clinic.  
In January 2010, the Veteran was discharged from physical 
therapy for chronic back pain.  The examiner indicated that 
lumbar active range of motion and strength were within full 
limits, the goals had been met and he was released with a 
home exercise plan.

By a letter received in January 2010, the Veteran said that 
his decision to retire from the post office was made long 
before the incident with his supervisor.  He said there was 
no way he could continue to perform his job at his age and 
with the condition of his back.  He felt that his supervisors 
pressured him to retire before he reached full retirement age 
by pressuring him to do things he could not do as a result of 
his back disability.


Upon review of the evidence of record, the Board finds that 
the Veteran does not warrant an extraschedular rating for his 
service-connected back disability as the evidence does not 
demonstrate that his disability has produced an exceptional 
or unusual disability picture with such related factors as 
frequent hospitalization or marked interference with 
employment to render impractical the application of the 
regular schedular standards.  Specifically, there is no 
evidence that the Veteran's service-connected back disability 
has resulted in the Veteran having frequent periods of 
hospitalization for related symptoms; in fact treatment 
records dated since the inception of this appeal do not 
reflect hospitalization for the back disability.

Further, the preponderance of the evidence does not 
demonstrate that there has been marked interference with 
employment due to the service-connected back disability. The 
August 2008 VA examiner noted that the Veteran was retiring 
soon due to stress, depression and conflict at work.  VA 
outpatient treatment records dated in 2008 confirm that his 
medical leave from work was based on a non-service-connected 
psychiatric disorder, not on the service-connected back 
disability.  While the Veteran's back disability results in 
problems with lifting and carrying, the resulting work 
problem was described as only increased pain upon lifting.  
Indeed, the evidence of record does not demonstrate that the 
Veteran's service-connected facet syndrome with myofascial 
back pain has been the cause of interference with employment.

In light of the foregoing, the Board finds that the Veteran's 
service-connected back disability is not manifested by an 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).


ORDER

Entitlement to an extraschedular rating for facet syndrome 
with myofascial back pain is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


